Order filed January 25, 2013




                                                 In The

                           Fourteenth Court of Appeals
                                             ____________

                                       NO. 14-12-01135-CV
                                             ____________

        IN RE AMERICAN NATIONAL COUNTY MUTUAL INSURANCE
           COMPANY AND AMERICAN NATIONAL LLOYDS INSURANCE
                           COMPANY, Relator


                         On Appeal from the 212th District Court
                                Galveston County, Texas
                   Trial Court Cause Nos. 11CV0882 and 11CV0882-A

                                               ORDER

          On December 18, 2012, relators filed a petition for writ of mandamus. See
Tex. Gov't Code Ann. § 22.221. Relators ask this Court to order The Honorable
Susan Criss, Judge of the 212th District Court of Galveston County, Texas, to set
aside her order dated December 5, 2012, entered in trial court cause number
11CV0882,1 styled Jennifer Avery, Individually and as Representative of the Estate
of Brittiany Yuchnewicz v. Jonathan Hammond, Larry Hammond, and Terrie

1
    After the plea to the jurisdiction was denied, the trial court entered an order of severance.
Hammond. Relators assert that the trial court abused its discretion in denying their
plea to the jurisdiction.   On January 24, 2013, relators filed in this court an
emergency motion for stay of the proceedings in the trial court.

      It appears from the facts stated in the petition and motion to stay that
relators’ request for relief requires further consideration and that relators will be
prejudiced unless immediate temporary relief is granted. See Tex. R. App. p.
52.8(b), 52.10.

      We therefore ORDER that the proceedings of the court below be stayed
only as to the claims against American National County Mutual Insurance
Company and American National Lloyds Insurance Company in trial court cause
numbers 11CV0882 and 11CV0882-A, styled Jennifer Avery, Individually and as
Representative of the Estate of Brittiany Yuchnewicz v. Jonathan Hammond, Larry
Hammond, and Terrie Hammond. The proceedings as they relate to such claims
are stayed until final decision by this Court of relators' petition for writ of
mandamus, or until further orders of this Court.



                                       PER CURIAM

Panel consists of Justices Frost, Christopher, and Jamison.




                                         2